Title: To James Madison from Moses Young, [26 April 1802]
From: Young, Moses
To: Madison, James


Sir,
[Madrid, 26 April 1802]
On the 13th, of March 1800, I addressed a letter to the Department of State, to which having never received any answer, I take the liberty of repeating a part of the substance, to wit—That I had never been concerned in any private business in Madrid, directly or indirectly. That from the 1st, of October 1797, my whole time, viz. seven days in the week, at late & early hours, had been devoted to the public service of the United States, in endeavoring to do the duties of consul & secretary to the american minister here: that I was obliged to keep a house, a clerk and a couple of servants: that I had no other compensation (eight dollars excepted, being the amount of all the sums charged and received by me as consul up to that period
   in 4½. years, the fees have not amounted to 40, dollars.
—4 times that I had used the seal) than the bare pay annexed to the secretaryship—in short, that I could not think of continuing longer than until the end of the war in the public service upon those terms. On the arrival at this court of a new plenipotentiary and his secretary, I saw by the newspapers that the american government continued me as its consul at Madrid: I therefore concluded that it was meant to allow such consul a salary adequate to the situation, as well as to the great expence of living in this city. The object of this letter is to learn what my compensation is to be in case I continue as consul of the United States at Madrid. I omitted to mention that I have never made the least charge against any body: for conducting any of the various appeals of our citizens to the supreme council of war, from the decisions of the tribunals at the sea ports, and with which appeals I have had, & continue to have, infinite trouble.
